Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-16 are objected to because of the following informalities: claim 14 recites “the method further comprises: determine whether sufficient information . . . and invoke, responsive to a determination . . .” For grammatical agreement, the present claim should recite “the method further comprises: determining whether sufficient information . . . and invoking, responsive to a determination . . .” Claims 15 and 16 are objected to as dependent on an objected base claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it recites “update the context vector.” However, neither the present claim nor claim 1, upon which the present claim depends, recites a context vector. Claim 1 
Regarding Claim 6, it recites “a respective vector.” However, the term “respective” pertains to each of a plurality of things. It is unclear how a single vector can be “respective.” For the purposes of examination under prior art, the examiner will interpret the present claim to mean that one or more vectors are related to one or more of the question representation, the sentence representation, and the context representation.
Regarding Claim 16, it recites “the context vector” in the same manner as claim 4, so it is indefinite for the same reasons.
Regarding Claim 18, it recites “a respective vector” in the same manner as claim 6, so it is indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, Caiming, Stephen Merity, and Richard Socher (“Dynamic memory networks for visual and textual question answering,” International conference on machine learning. PMLR, 2016; hereinafter “Xiong”).
Regarding Claim 1, Xiong teaches a context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question (Abstract), the neural network comprising:
a processing element (Introduction and fig. 1—it is obvious that the dynamic memory network is a processing element or is implemented on a processing element) configured to
calculate a question representation for the input question, based on word annotations and word-level attentions calculated for the input question (section 2—the question module computes a vector representation of the input question. Section 3.1 describes using word and word-level annotations);
calculate a sentence representation for each of the purportedly supporting statements, based on word annotations and word-level attentions calculated for each of the purportedly supporting statements (section 2, Input Module and section 3, Input Fusion Layer);
calculate a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements (section 2—the Episodic Memory Module calculates a contextual vector. Section 3.1, Input Fusion Layer and section 3.3, Attention Mechanism further describe the context information and representation); and
generate an answer to the input question based on the question representation and the context representation (section 2—the Answer Module generates an answer based on the question representation and the context representation facilitated by the Episodic Memory Module). 
Regarding Claim 13, Xiong teaches a computer program product for implementing a context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Abstract, Introduction, and fig. 1—it is obvious that the dynamic memory network is implemented as a computer program product with program instructions executed by a computer, as further evidenced by the memory and datasets of section 5 and the experiments of section 6) to cause the computer to perform a method comprising:
calculating, by a processing element of the computer, a question representation for the input question, based on word annotations and word-level attentions calculated for the input question (section 2—the question module computes a vector representation of the input question. Section 3.1 describes using word and word-level annotations);
calculating, by the processing element, a sentence representation for each of the purportedly supporting statements, based on word annotations and word-level attentions calculated for each of the purportedly supporting statements (section 2, Input Module and section 3, Input Fusion Layer);
calculating, by the processing element, a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements (section 2—the Episodic Memory Module calculates a contextual vector. Section 3.1, Input Fusion Layer and section 3.3, Attention Mechanism further describe the context information and representation); and

Regarding Claim 20, Xiong teaches a method for implementing a context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question (Abstract), the method comprising:
calculating, by a processing element, a question representation for the input question, based on word annotations and word-level attentions calculated for the input question (section 2—the question module computes a vector representation of the input question. Section 3.1 describes using word and word-level annotations);
calculating, by the processing element, a sentence representation for each of the purportedly supporting statements, based on word annotations and word-level attentions calculated for each of the purportedly supporting statements (section 2, Input Module and section 3, Input Fusion Layer);
calculating, by the processing element, a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements (section 2—the Episodic Memory Module calculates a contextual vector. Section 3.1, Input Fusion Layer and section 3.3, Attention Mechanism further describe the context information and representation); and
generating, by the processing element, an answer to the input question based on the question representation and the context representation (section 2—the Answer Module generates 
Regarding Claim 6, Xiong teaches the question representation, the sentence representation, and the context representation are calculated as a respective vector (section 2).
Regarding Claims 7 and 18, Xiong teaches the processing element is further configured to influence an attention over each word in the set of purportedly supporting statements using context information extracted from the set of purportedly supporting statements (section 2, Episodic Memory Module and section 3.3).
Regarding Claims 8 and 19, Xiong teaches the processing element is further configured to affect a word semantic meaning contributing to the sentence representation of one or more of the purportedly supporting statements using context information extracted from the set of purportedly supporting statements (section 3.3).
Regarding Claim 12, Xiong teaches the processing element uses one or more Gated Recurrent Units to calculate the question representation, the sentence representation, and the context representation (section 3 and fig. 2).

Claims 2-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, as applied to claims 1 and 13, above, in view of Reshmi, S., and Kannan Balakrishnan, (“Implementation of an inquisitive chatbot for database supported knowledge bases,” sādhanā 41.10 (2016): 1173-1178; hereinafter “Reshmi”).
Regarding Claims 2 and 14, Xiong does not specifically teach wherein the processing element is further configured to:

invoke, responsive to a determination that sufficient information is lacking to generate the answer based on the question representation and the context representation, an interactive process that (i) poses a supplemental question to a user, (ii) obtains feedback for the supplement question from the user, and (iii) generates an answer prediction for the input question based on the feedback.
However, Reshmi teaches a processing element configured to:
determine whether sufficient information exists to generate an answer based on the question representation and the context representation; and invoke, responsive to a determination that sufficient information is lacking to generate the answer based on the question representation and the context representation, an interactive process that (i) poses a supplemental question to a user, (ii) obtains feedback for the supplement question from the user, and (iii) generates an answer prediction for the input question based on the feedback (p. 1175, section 4—when information required to answer a question is lacking, the chatbot {processing element} asks a user one or more supplemental questions and uses feedback from the user to generate an answer. Section 2 further describes context information used by the chatbot).
All of the claimed elements were known in Xiong and Reshmi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the handling questions with insufficient information of Reshmi with the question representation and the context representation of Xiong to yield the predictable result of determining whether sufficient information exists to generate the answer based on the question 
Regarding Claims 3 and 15, Xiong/Reshmi teaches the processing element is configured to generate the answer to the input question based on the question representation and the context representation and bypass the interactive process, responsive to a determination that sufficient information exists to generate the answer based on the question representation and the context representation (Reshmi, p. 1175, section 4—in the first example, when there is no ambiguity in the question, i.e. responsive to a determination that sufficient information exists to generate the answer, the interactive process is bypassed and the answer is generated).
Regarding Claims 4 and 16, Xiong/Reshmi teaches the processing element is configured to dynamically update the context vector responsive to, and using, the answer prediction (Xiong, section 3.3, Attention based GRU and Episode Memory Updates).
Regarding Claims 5 and 17. The context-aware attention-based neural network of claim 1, wherein the processing element is further configured to employ a binary decision process that selectively (i) outputs the answer to the input question based on the question representation and the context representation and bypasses an interactive process, and (ii) invokes the interactive process that uses a supplementary question and user feedback to generate an answer prediction for the input question (Reshmi, p. 1175, section 4—a binary decision process either outputs the .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, as applied to claims 1 and 13, above, in view of Chen et al. (U.S. 2017/0372200, hereinafter “Chen”).
Regarding Claim 9, Xiong does not specifically teach wherein the context-aware attention-based neural network is embodied in an Application Specific Integrated Circuit. However, Chen teaches a context-aware attention-based neural network that is embodied in an Application Specific Integrated Circuit (¶ [0021], [0025], and [0050]).
All of the claimed elements were known in Xiong and Chen and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the ASIC implementation of a context-aware attention-based neural network of Chen with the context-aware attention-based neural network of Xiong to yield the predictable result of the context-aware attention-based neural network being embodied in an Application Specific Integrated Circuit. One would be motivated to make this combination for the purpose of improving performance by implementing the network in dedicated hardware.
Regarding Claim 10, Xiong teaches using individual weights to improve accuracy (section 3.3, Episode Memory Updates), but does not explicitly teach the word-level attentions calculated for the input question are embodied as importance weights placed on each of the words in the input sentence to indicate a relative importance of contribution to the question representation. However, Chen teaches word-level attentions calculated for an input question are 
All of the claimed elements were known in Xiong and Chen and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the ASIC implementation of a context-aware attention-based neural network of Chen with the context-aware attention-based neural network of Xiong to yield the predictable result of the context-aware attention-based neural network being embodied in an Application Specific Integrated Circuit. One would be motivated to make this combination for the purpose of improving the network’s understanding through the use of vectors to quantify the importance of input words.
Regarding Claim 11, Xiong/Chen teaches each of the importance weights are measured as respective vector similarities of word-based vectors derived from words in the input question (Chen, ¶ [0085] – [0089]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Socher et al. (U.S. 2016/0350653) teaches a dynamic memory network utilizing gated recurrent networks to answer questions by making multiple passes over input sentences, generating context vectors and increasing attention on vectors
Romero (U.S. 2018/0032576) teaches a chatbot for database queries that determines if it has sufficient information for a lookup and asks a user for additional information if necessary
Jolley et al. (U.S. 2017/0243107) teaches an interactive search engine that uses a chatbot to ask a user for more information when an input question is ambiguous
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125